Exhibit 10.3
(COLD STONE LOGO) [d69460d6946001.gif]
KAHALA FRANCHISE CORP.
(ROCKY MOUNTAIN LOGO) [d69460d6946002.gif]
ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.
MASTER LICENSE AGREEMENT





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. DEFINITIONS
    1  
1.1 AD
    1  
1.2 Affiliate
    2  
1.3 Amendment
    2  
1.4 Co-Branded Store
    2  
1.5 Cold Stone
    2  
1.6 Cold Stone Business
    2  
1.7 Cold Stone Franchisee
    2  
1.8 Cold Stone Operating Manual
    2  
1.9 Cold Stone System
    2  
1.10 Commencement Date
    2  
1.11 Confidential Information
    3  
1.12 Converted Store
    3  
1.13 Dispute
    3  
1.14 Dispute Resolution Committee
    3  
1.15 Equipment
    3  
1.16 Franchise Agreement
    3  
1.17 Greenfield Store
    3  
1.18 Information
    3  
1.19 Intellectual Property Rights
    3  
1.20 Inventory
    4  
1.21 Joint Operating Manual
    4  
1.22 Marks
    4  
1.23 Offending Portion
    4  
1.24 Operational Support
    4  
1.25 Premises
    4  
1.26 Premises Specifications
    4  
1.27 RDO
    4  
1.28 RMCF
    4  
1.29 RMCF Business
    5  
1.30 RMCF Operating Manual
    5  
1.31 RMCF System
    5  
1.32 Sales Report
    5  
1.33 Services
    5  
1.34 System
    5  
1.35 Term
    5  
1.36 Transfer
    5  
1.37 UFDD
    5  
2. TERM AND RIGHTS GRANTED
    6  
2.1 Grant
    6  
2.2 License to Use Marks
    6  
2.3 Amendment to Franchise Agreement
    6  
2.4 Term
    7  
3. CO-BRANDED STORES
    7  
3.1 Grant of Rights for Co-Branded Stores
    7  
3.2 Approval of Locations for Co-Branded Stores
    7  
3.3 Greenfield Stores
    7  

ii



--------------------------------------------------------------------------------



 



         
3.4 Development of Premises
    8  
3.5 Equipment and Inventory
    8  
3.6 Obligations
    9  
3.7 Employees and Contractors
    9  
4. TRAINING AND GUIDANCE
    9  
4.1 Training
    9  
4.2 Operating Assistance
    10  
5. SYSTEM STANDARDS
    10  
5.1 Operational Oversight
    10  
5.2 Approval of Vendors and Suppliers
    11  
5.3 Compliance with System and Conflict of Systems
    11  
5.4 Conflict of Products
    11  
5.5 Confidentiality
    12  
5.6 Non-competition
    13  
6. ADVERTISING
    14  
6.1 Advertising and Marketing Materials Prepared by Cold Stone
    14  
6.2 Advertising and Marketing by Cold Stone Franchisees
    14  
6.3 Promotions Conflict
    14  
7. ROYALTY PAYMENTS; SALES REPORTS
    14  
7.1 Royalties
    14  
7.2 Franchise Fees
    15  
7.3 Royalty Relief
    15  
7.4 Transfer of Funds
    15  
7.5 Amounts Exclusive of Taxes
    15  
7.6 Currency
    15  
7.7 Sales Reports
    16  
7.8 Sharing of Sales
    16  
7.9 Indemnification for Sharing of Sales
    16  
8. TRANSFER
    17  
8.1 Master License Agreement
    17  
8.2 Co-Branded Store
    17  
9. DEFAULT AND TERMINATION
    17  
9.1 Events of Default
    17  
10. DISPUTE RESOLUTION
    18  
10.1 Store Level Operational Dispute Resolution Process
    18  
11. REPRESENTATIONS AND WARRANTIES
    19  
11.1 Cold Stone Representations, Warranties and Covenants
    19  
11.2 RMCF Representations, Warranties and Covenants
    20  
11.3 Survival of Representations, Warranties and Covenants
    21  
11.4 Limited Warranties
    21  
12 MISCELLANEOUS
    22  
12.1 Legal Relationship
    22  
12.2 Indemnification
    22  
12.3 Limitation of Liability
    22  
12.4 Waiver and Severability
    22  
12.5 Force Majeure
    23  
12.6 Binding Effect
    23  
12.7 Applicable Law
    23  

iii



--------------------------------------------------------------------------------



 



         
12.8 Insurance
    23  
12.9 Reasonable Cooperation and Assistance
    24  
12.10 Survival
    24  
12.11 Notice
    24  
12.12 Entire Agreement
    25  
12.13 Test Stores
    25  
12.14 Receipt of Disclosure
    25  
12.15 Joint and Several
    26  
12.16 Limited Right of Set-Off
    26  
12.17 Counterparts
    26  
12.18 Legal Counsel
    26  
12.19 Remedies Cumulative
    26  
12.20 Amendment and Supplement
    26  
12.21 Execution of Agreement
    26  
12.22 Time of Essence
    26  

EXHIBITS:
Schedule A: -List of Pre-Approved locations for Co-Branded Stores
Schedule B: -Amendment to Cols Stone Franchise Agreement
Schedule C: -Sales Report

iv



--------------------------------------------------------------------------------



 



MASTER LICENSE AGREEMENT
This Agreement dated the 17th of August, 2009.
BETWEEN:
ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.
(hereafter “RMCF”)
- a n d -
KAHALA FRANCHISE CORP.
(hereafter “Cold Stone”)
          WHEREAS, RMCF franchises gourmet chocolate and confections stores and
manufactures an extensive line of premium chocolates and other confectionery
products under the Rocky Mountain Chocolate Factory E: name and associated
trademarks and service marks; and
          WHEREAS, Cold Stone owns, operates and has developed a system for the
sale of ice cream, frozen yogurt, cakes, pies, smoothies, shakes, specialty
beverage products and other frozen dessert products under the Cold Stone
Creamery® name and associated trademarks and service marks; and
          WHEREAS, Cold Stone and RMCF are desirous of co-branding together to
permit Cold Stone stores to be developed or modified to offer the RMCF brand and
RMCF has agreed to license its respective trademarks as more particularly
described in this Agreement.
          NOW, THEREFORE, in consideration of the foregoing and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1. DEFINITIONS
           Except as otherwise provided herein, the following terms shall have
the meanings set forth below:
     1.1 AD
     “AD” means a Cold Stone Area Developer

1



--------------------------------------------------------------------------------



 



     1.2 Affiliate
     “Affiliate” means any corporation, company or entity that controls, is
controlled by or is under common control with either Cold Stone or RMCF, as the
context indicates.
     1.3 Amendment
     “Amendment” means that certain amendment to the Franchise Agreement
executed by a Cold Stone Franchisee in order to offer the Services and operate a
RMCF Business at the Premises. The form Amendment to a Cold Stone Franchisee’s
Franchise Agreement is attached hereto as Schedule B.
     1.4 Co-Branded Store
     “Co-Branded Store” means a combined RMCF/Cold Stone store open for business
to the public and may be either a Converted Store or a Greenfield Store.
     1.5 Cold Stone
     “Cold Stone” means Kahala Franchise Corp., a Delaware corporation.
     1.6 Cold Stone Business
     “Cold Stone Business” means the business operated by Cold Stone (or its
duly authorized affiliate, franchisee, licensee or sublicensee) at the Premises
within which the RMCF Business is to be operated by Cold Stone or a Cold Stone
Franchisee.
     1.7 Cold Stone Franchisee
     “Cold Stone Franchisee” means a franchisee who has entered into a franchise
agreement with Cold Stone, and an Amendment pursuant to which the franchisee was
granted the right to operate a Co-Branded Store at the Premises. Cold Stone
Franchisee may include, without limitation, Cold Stone or its respective
Affiliates, acting as the owner/operator or licensee of a Co-Branded Store.
     1.8 Cold Stone Operating Manual
     “Cold Stone Operating Manual” means the Operating Manual utilized by Cold
Stone in the capacity as Franchisor, as amended from time to time, provided to
each Cold Stone Franchisee as part of their operation of the Cold Stone
Business.
     1.9 Cold Stone System
     “Cold Stone System” is the system developed by Cold Stone, or its
affiliate, for the sale of ice cream, frozen yogurt, cakes, pies, smoothies,
shakes, specialty beverage products and other frozen dessert products under the
Cold Stone Creamery® name and associated trademarks and service marks.
     1.10 Commencement Date
     “Commencement Date” means the date upon which both parties have executed
this Agreement.

2



--------------------------------------------------------------------------------



 



     1.11 Confidential Information
     “Confidential Information” shall have the meaning set forth in
Section 5.5.3.
     1.12 Converted Store.
     “Converted Store” means a store which was initially opened as a Cold Stone
store, but which is subsequently renovated pursuant to the terms of this
Agreement to sell the RMCF Products and which following such conversion may also
be referred to herein as a Co-Branded Store.
     1.13 Dispute
     “Dispute” means any dispute or question that arises during the term of this
Agreement between the parties concerning the manner in which to resolve a
perceived operational default by a Cold Stone Franchisee.
     1.14 Dispute Resolution Committee
     “Dispute Resolution Committee” means Cold Stone’s Chief Operating Officer
or such other senior operations manager of Cold Stone designated by Cold Stone
from time to time to serve in such capacity and RMCF’s Chief Operating Officer
or such other senior operations manager of RMCF designated by RMCF from time to
time to serve in such capacity.
     1.15 Equipment
     “Equipment” means the System standard fixtures, furnishings, equipment,
smallwares and signage required to commence operation of the RMCF Business.
     1.16 Franchise Agreement
     “Franchise Agreement” means that certain franchise agreement between Cold
Stone and a Cold Stone Franchisee regarding the operation of the Cold Stone
Business at the Premises.
     1.17 Greenfield Store.
     “Greenfield Store” means a store which pursuant to the terms of this
Agreement is developed and constructed to include both RMCF and Cold Stone
products and which opens and operates as a Co-Branded Store from its first date
of operation.
     1.18 Information
     “Information” shall have the meaning set forth in Section 5.5.3.
     1.19 Intellectual Property Rights
     “Intellectual Property Rights” means: (a) any and all proprietary rights
provided under: (1) patent law; (2) copyright law; (3) trade-mark law;
(4) design patent or industrial design law; and (5) any other statutory
provision or common law principle applicable to this Agreement, including trade
secret law, which may provide a right in either ideas, formulae, algorithms,
concepts, inventions or know-how generally, or the expression or use of such
ideas, formulae, algorithms, concepts, inventions or know-how; and (b) any and
all applications, registrations, licenses, sublicenses, agreements or any other
evidence of a right in any of the foregoing.

3



--------------------------------------------------------------------------------



 



     1.20 Inventory
     “Inventory” means any and all ongoing inventory required to offer and sell
the Services in accordance with the RMCF Operating Manual as may be adapted by
the consent of both parties for particular Premises.
     1.21 Joint Operating Manual
     “Joint Operating Manual” means all books, bulletins, notices,
correspondence, training sessions, video or audio tapes, computer media, web
casts, online training modules or other materials jointly prepared by or on
behalf of Cold Stone and RMCF jointly for use by the Cold Stone Franchisees,
setting out information, advice, standards, requirements, procedures,
instructions or policies relating to the offering, sale and performance of the
Services. Until such Joint Operating Manual is created, Cold Stone Franchisees
shall be required to operate the RMCF Business pursuant to the guidelines set
forth in the RMCF Operating Manual.
     1.22 Marks
     “Marks” means the trade-marks, trade names, design marks, service marks,
designs, logos, and/or brand names, domain names, and other intellectual
property, adopted by RMCF or Cold Stone in connection with their respective
Systems. For purposes of this Agreement, Cold Stone’s Marks shall include those
Marks listed in its current Franchise Disclosure Document, which are
incorporated herein by reference, as such list may be amended from time to time.
RMCF’s Marks shall include those Marks listed in its current Franchise
Disclosure Document, which are incorporated herein by reference, as such list
may be amended from time to time.
     1.23 Offending Portion
     “Offending Portion” shall have the meaning set forth in Section 12.4.
     1.24 Operational Support
     “Operational Support” means collectively the AD, RDO and any RMCF personnel
providing training and operational support to the Cold Stone Franchisee.
     1.25 Premises
     “Premises” means the premises within which the Co-Branded Store is located.
     1.26 Premises Specifications
     “Premises Specifications” shall have the meaning set forth in Section 3.4.
     1.27 RDO
     “RDO” means a Cold Stone Regional Director of Operations.
     1.28 RMCF
     “RMCF” means Rocky Mountain Chocolate Factory, Inc., a Colorado
corporation.

4



--------------------------------------------------------------------------------



 



     1.29 RMCF Business
     “RMCF Business” means the business operated at the Premises by Cold Stone,
or its duly authorized affiliate, franchisee, licensee, or sublicensee, pursuant
to the RMCF System, the Amendment and in accordance with the terms of this
Agreement.
     1.30 RMCF Operating Manual
     “RMCF Operating Manual” means the Operating Manual utilized by RMCF and as
amended from time to time, provided to each Cold Stone Franchisee as part of
their operation of the RMCF Business or until such time as the Joint Operating
Manual has been prepared and approved for use by Cold Stone Franchisees.
     1.31 RMCF System
     “RMCF System” means the system developed by RMCF, or its affiliate, for the
sale of gourmet chocolate and confections and other products under the Rocky
Mountain Chocolate Factory® name and associated trademarks and service marks and
RMCF’ s proprietary methods of doing business.
     1.32 Sales Report
     “Sales Report” shall have the meaning set forth in Section 7.7.
     1.33 Services
     “Services” means the RMCF program of services and products to be offered
from the Premises, as mutually agreed upon by the parties and will include such
chocolate, confections, foods, merchandise, supplies, and other items sold,
handled, used or otherwise offered by the RMCF Business, as agreed upon between
the parties and as permitted by the Joint Operating Manual (if applicable).
     1.34 System
     “System” means either the Cold Stone System or the RMCF System, as the case
may be.
     1.35 Term
     “Term” shall have the meaning set forth in Section 2.4.
     1.36 Transfer
     “Transfer” shall have the meaning set forth in Section 8.1
     1.37 UFDD
     “UFDD” shall mean the current standard franchise disclosure document
prepared in accordance with the Federal Trade Commission rules regulating the
offer and sale of franchises and used by the respective parties or their
Affiliates to offer franchises.

5



--------------------------------------------------------------------------------



 



2. TERM AND RIGHTS GRANTED
     2.1 Grant
          2.1.1 Subject to terms of this Agreement, RMCF grants to Cold Stone,
and its affiliates, the non-exclusive right during the Term, and in accordance
with the terms of this Agreement, the RMCF Operating Manual (as amended from
time to time) and the Joint Operating Manual (as applicable) to operate the RMCF
Business and offer the Services or to allow its Cold Stone Franchisees to do the
same, using each of their Systems and Marks. Both parties hereby acknowledge and
agree that the grant herein is site specific, non-exclusive, solely for use at
the Premises, and that no territory or other protected area is provided to
either party or the Cold Stone Franchisees by this Agreement. Cold Stone
represents to RMCF that it has full power and authority to bind Cold Stone
Creamery, Inc., which as of the Commencement Date of this Agreement may be a
party to certain Franchise Agreements, as if it were a named party herein.
     2.2 License to Use Marks
          2.2.1 RMCF grants to Cold Stone an irrevocable (subject to the
termination provisions contained in this Agreement) non-exclusive,
non-transferable (save in accordance with the provisions of Section 8 of this
Agreement) license to use the Marks, in accordance with the terms of this
Agreement, the RMCF Operating Manual (as amended from time to time), and the
Joint Operating Manual (as applicable), solely in connection with the sale and
performance of the Services. Subject to this limited license, neither party
shall have any right, title or interest in the Marks of the other party. Neither
party may use the Marks of the other party in any manner calculated to represent
that it is the owner of the Marks of the party. Neither party will, during the
Term nor at any time thereafter, dispute or contest the validity or
enforceability of the Marks of the other party, attempt any registration
thereof, worldwide, or attempt to dilute the value of any goodwill attaching to
the Marks of the other party. Any goodwill associated with the Marks shall
belong exclusively to the party that is the owner of the Marks. This grant
includes the right of Cold Stone to sublicense or otherwise grant to its
respective authorized Cold Stone Franchisee (and only to such person or entity)
the rights under this Agreement to operate the RMCF Business at the Premises
included in and subject to the sublicense, provided that each party complies
with all applicable laws and further provided that RMCF has first approved the
form of Amendment to the Franchise Agreement to be executed between Cold Stone
and a Cold Stone Franchisee, and has otherwise provided the requisite approvals
for the Co-Branded Store.
     2.3 Amendment to Franchise Agreement
          2.3.1. The parties hereto acknowledge that it is not intended that
RMCF shall be a franchisor with respect to a Cold Stone Franchisee. It is the
expectation of the parties that old Stone shall, pursuant to its Franchise
Agreement with its Cold Stone Franchisee, sublicense the RMCF Business and
enforce the standards of the RMCF Business directly with its Cold Stone
Franchisee. In order to implement such agreement, the parties shall cooperate
from time to time to amend the form of amendment to franchise agreement that
Cold Stone will use with its Cold Stone Franchisees, a copy of the initial
Amendment is attached hereto as Schedule B. The parties further understand that
in no event shall the Cold Stone Franchisee receive any rights, license or
permission to operate the RMCF Business for a period greater than the lesser of
(i) the remaining term of the Cold Stone Franchisee’s term under their Franchise
Agreement plus renewals or (ii) the Term of this Agreement, without the express
written consent of RMCF. In the event a Co-Branded Store is operated by either
party, or by an Affiliate of either party, no Amendment will be required but the
Co-Branded

6



--------------------------------------------------------------------------------



 



Store will be operated in accordance with the terms of this Agreement, the RMCF
Operating Manual (as amended from time to time) and the. Joint Operating Manual
(as applicable).
     2.4 Term
          2.4.1. The Term of this Agreement will commence on the Commencement
Date and continue until the date upon which the last Co-Branded Store ceases to
be open for business pursuant to the provisions of the Amendment.
3. CO-BRANDED STORES
     3.1 Grant of Rights for Co-Branded Stores
     Cold Stone shall offer the rights to execute the Amendment and develop or
convert to a Co-Branded Store, to the Cold Stone Franchisees whose locations are
listed on Schedule A, attached to this Agreement, and to prospective Cold Stone
Franchisees through inclusion of informational disclosures regarding the RMCF
Business, together with the Amendment, in its Cold Stone UFDD, which shall be
prepared and used in a manner consistent with Cold Stone’s representations,
warranties and covenants contained in Section 11.1.7.
     3.2 Approval of Locations for Co-Branded Stores
     The parties agree that only locations that have been approved by both
parties may be converted by Cold Stone to a Co-Branded Store or developed as a
Greenfield Store. Attached to this Agreement as Schedule A is a preliminary list
of locations approved by the parties for development or conversion to Co-Branded
Stores as of the Commencement Date. Additional locations may be designated and
approved for development of or conversion to Co-Branded Stores by agreement of
the parties evidenced in writing. Cold Stone will promptly forward to RMCF a
copy of the Franchise Agreement and the Amendment upon full execution of the
Amendment, together with such type of information regarding the Cold Stone
Franchisee, the Co-Branded Store location and such additional information
regarding development of the Co- Branded Store as the parties may from time to
time agree upon. Cold Stone may at its sole discretion remove a location from
Schedule A, or withdraw its approval to convert, at any time prior to the
execution of an Amendment by Cold Stone and the Cold Stone Franchisee., RMCF may
at its sole discretion remove a location from Schedule A, or withdraw its
appioval to develop or convert, at any time prior to Cold Stone commencing the
development or conversion of the location to a Co-Branded Store, as the case may
be.
     3.3 Greenfield Stores.
     Either party may propose a brand new location for a new or existing
Franchisee to develop a Co-Branded Store. The parties agree that only
franchisees and locations that have been approved by both parties may be opened
as a Co-Branded Store; and upon such approval, such franchisee and location
shall fall under the terms and conditions of this Agreement. Cold Stone will be
the host Franchisor for all of the Greenfield Stores opened under this
Agreement.

7



--------------------------------------------------------------------------------



 



Section 7.2.2 below sets forth the initial franchise fees applicable to any
Greenfield Stores opened under this Agreement.
     3.4 Development of Premises
          3.4.1. Cold Stone will ensure that the Cold Stone Franchisee
constructs and equips the Premises in accordance with the timetable or schedule
specified by, and in conformity with the RMCF System standard layout plans,
specifications, design criteria and drawings (“Premises Specifications”) that
RMCF will provide. If the final Premises Specifications differ from the RMCF
System standard Premises Specifications, then the final Premises Specifications
shall be forwarded to RMCF for its prior approval before construction commences.
RMCF’ s approval of construction and development of the Premises will be
required before the commencement of the RMCF Business. All cost of plans and
specifications and all costs and expenses pertaining to the construction and
equipping of the Premises will be borne exclusively by the Cold Stone
Franchisee. Each party will work together to provide consultation or advice to
the Cold Stone Franchisee in constructing and equipping the Premises. Cold Stone
acknowledges that the Inventory, Equipment and development obligations as
provided herein are necessary to properly sell and perform the Services. Cold
Stone will ensure that its Cold Stone Franchisee uses the Premises in the
operation of the Cold Stone Business and the RMCF Business only and for no other
purpose without the prior written consent of RMCF at any time.
     3.5 Equipment and Inventory
          3.5.1. Equipment. Cold Stone agrees that it will purchase or otherwise
acquire, or require the Cold Stone Franchisee to purchase or otherwise acquire,
from vendors designated or otherwise approved by RMCF, or from RMCF, the
Equipment needed to add the RMCF Business to the Cold Stone Franchisee’s
Premises or to develop and equip a Greenfield Store, and for a price in
accordance with RMCF’s standard pricing practices.
          3.5.2. Inventory. Cold Stone agrees that throughout the Term it shall
cause the Cold Stone Franchisee to purchase from RMCF or its authorized
supplier(s) (as the case may be) the required Inventory. (This material has been
omitted pursuant to a request for confidential treatment and such material has
been filed separately with the Commission.) A Cold Stone Franchisee is under no
obligation to accept resale prices as may be suggested by RMCF and the Cold
Stone Franchisee may offer the Services and sell the Inventory at any lower
price it chooses. However, Cold Stone will use its best efforts to ensure that
the Cold Stone Franchisee does not exceed the maximum suggested resale prices
specified by the RMCF System. Cold Stone acknowledges that Inventory pricing may
be changed by RMCF at any time.

8



--------------------------------------------------------------------------------



 



     3.6 Obligations
          3.6.1. Best Efforts. Cold Stone will use best efforts to compel its
Cold Stone Franchisee to: (a) comply with all laws, and adhere to the highest
standards of honesty, integrity, fair dealing and ethical conduct; (b) offer
such Services and only such products in connection with the Services, as agreed
to by the parties and as amended from time to time; (c) participate fully in all
national, regional and local promotions initiated by either Cold Stone or RMCF;
(d) cause on-site management to devote sufficient time and attention to the RMCF
Business; (e) maintain a minimum quantity of Inventory items and the mix of
Inventory as RMCF may specify for the RMCF Business products from time to time;
(f) provide the other party with such written or other reports related to the
RMCF Business as are specified in this Agreement, the Franchise Agreement,
Amendment, Cold Stone Operating Manual, and RMCF Operating Manual from time to
time including without limitation, regular sales reports confirming gross sales
for the Cold Stone Business and the RMCF Business; (g) comply with the RMCF
Operating Manual, as amended from time to time; (h) abide by and implement all
changes to the System as the parties agree to from time to time; (i) adhere to
the highest health and safety standards; and (j) maintain the Premises in a
clean, orderly condition and in excellent repair (including adjacent public
areas). Cold Stone will notify RMCF by telephone within twenty-four (24) hours
of any investigation or violation, actual or alleged, concerning any health or
sanitary laws or regulations and, thereafter, and will use best efforts to
ensure that its Cold Stone Franchisee takes any actions directed by any
government agency or required by RMCF or Cold Stone in order to remediate the
situation. In any event, Cold Stone will provide prompt notice and ongoing
information with respect to any such investigation or violation.
          3.6.2. Health or Sanitary Violations. In the event that there is a
health or sanitary violation within the knowledge of RMCF (eg. product recall),
then RMCF will provide the same notice and ongoing information as required
above.
     3.7 Employees and Contractors
          3.7.1. The parties agree that the Cold Stone Franchisee shall be
responsible for all of its employees including but not limited to compliance
with laws, employee training, and wages and commissions payable to any
employee(s) or contractor(s) engaged to assist in carrying out the obligations
to comply with the RMCF System and the provisions of the Amendment, and for all
other legal obligations relating to the Services at and through the Co- Branded
Stores.
4. TRAINING AND GUIDANCE
     4.1 Training
          4.1.1. Cold Stone Franchisees. Prior to operating the RMCF Business at
the Premises, Cold Stone Franchisees must complete RMCF’s three (3) days of
classroom and on- the-job training, conducted at RMCF’s training facility in
Durango, Colorado, or such other location as designated or approved by RMCF, by
RMCF or by Cold Stone’s employees or ADs who have completed RMCF’s training
described in Section 4.1.2 and who have otherwise been approved by RMCF to
conduct the RMCF training. If a Cold Stone Franchisee does not complete the RMCF
training in a manner satisfactory to RMCF, RMCF may require such Cold Stone
Franchisee to attend additional training as reasonably necessary at a location
designated by RMCF. RMCF reserves the Tight to charge a Cold Stone Franchisee
for its travel costs and living expenses incurred by its trainers and personnel
and a per diem fee at its then current published rates, in the event it
determines that additional

9



--------------------------------------------------------------------------------



 



training conducted at the Premises is reasonably necessary for the Cold Stone
Franchisee’s satisfactory completion of the training.
          4.1.2. Cold Stone Employees. Cold Stone’s Operational Support must
complete RMCF’s three (3) days of classroom and on-the-job training at RMCF’s
training facility in Durango, Colorado, or such other location as designated by
RMCF. If Cold Stone’s Operational Support does not complete the RMCF training in
a manner satisfactory to RMCF, RMCF may require the Cold Stone Operational
Support personnel to attend additional training as reasonably necessary at a
location designated by RMCF. Cold Stone will bear all travel costs and living
expenses incurred by its Operational Support personnel to attend the RMCF
training.
          4.1.3. Training of Transferees. Any transferee of a Co-Branded Store
must attend training as set forth above prior to operating the RMCF Business at
the Premises.
     4.2 Operating Assistance
          4.2.1. During the Term of this Agreement, each party shall provide the
other with such advice and guidance, as may be reasonably necessary from time to
time.
5. SYSTEM STANDARDS
     5.1 Operational Oversight
          5.1.1. The parties hereto acknowledge that the operational standards
of each must be maintained to the greatest extent reasonably possible in order
to maintain the highest standards of customer service, food safety, and food
quality. The RDO or AD for the Cold Stone Business shall be the primary
operational contact with the Cold Stone Franchisee. Notwithstanding same, the
RMCF Operational Support will be permitted to enter the front of the house of
the Premises on an informal basis in order to evaluate compliance with proper
operational standards. If the RMCF Operational Support observes issues of
significant concern, he/she shall promptly contact his/her counterpart with the
other party to alert him/her of the concerns and request that the concerns be
promptly addressed. If the RMCF Operational Support observes issues that create
health or safety issues for the customers, employees, or other third parties at
the location, the RMCF Operational Support will notify and request that his/her
counterpart address the issue within twenty-four (24) hours of receipt of the
concern.
          5.1.2. The parties acknowledge that they will mutually work together
to establish Cold Stone Operational Support as the primary Operational Support
for the RMCF Business and may make joint visits to the Premises to evaluate the
operations of the Cold Stone Franchisees, recognizing that the RMCF Operational
Support is a key resource for advice and direction on the RMCF Business
operational standards.
          5.1.3. In the event of a conflict with respect to differing
operational standards between the Cold Stone System and the RMCF System, the
Cold Stone Business operational standards shall control.

10



--------------------------------------------------------------------------------



 



     5.2 Approval of Vendors and Suppliers
          5.2.1. Cold Stone will, within seven (7) days of receipt of notice
from its Cold Stone Franchisees of a request to purchase or lease goods or
services from a vendor or supplier not approved by RMCF in the RMCF Operating
Manual, notify RMCF of such request and provide RMCF with all relevant samples
and specifications reasonably requested by RMCF (and provided by Cold Stone
Franchisee) to evaluate such request and determine whether the equipment,
supplies or products meet the quality standards of RMCF. RMCF Franchisor shall
use reasonable efforts to evaluate such request within twenty-one (21) days, or
such other time period upon notice to Cold Stone, and notify Cold Stone of its
approval or disapproval of such vendor or supplier. Failure of RMCF to notify
Cold Stone within such twenty-one (21) day period shall not be deemed as
approval of the proposed vendor or supplier. RMCF shall be entitled to payment
of all reasonable expenses it incurs in this evaluation, which shall be paid by
Cold Stone to RMCF within ten (10) days of RMCF’s notice to Cold Stone of its
approval or disapproval of the requested vendor or supplier, which notice shall
include all expenses reasonably incurred.
     5.3 Compliance with System and Conflict of Systems
          5.3.1. Cold Stone agrees to use its best efforts to ensure that its
Cold Stone Franchisees perform the Services associated with the RMCF Business in
accordance with this Agreement and the RMCF Operating Manual, as amended from
time to time. To the extent a conflict arises between the RMCF Operating Manual
and the Cold Stone Operating Manual, the provisions of the Cold Stone Operating
Manual shall control.
          5.3.2. RMCF agrees to provide Cold Stone with written notice pursuant
to Section 12.11 in the event a Cold Stone Franchisee fails to pay RMCF for
purchases of RMCF Products. Cold Stone agrees to take all reasonably necessary
steps to bring the Cold Stone Franchisee into compliance or otherwise terminate
the Cold Stone Franchisee’s rights to operate a RMCF Business pursuant to the
Amendment.
     5.4 Conflict of Products
          5.4.1. A Cold Stone Franchisee will not sell at the Premises a product
of Cold Stone that is the same or similar to the following products offered by
RMCF: caramel apples in all varieties, chocolate dipped fruit and confections
(excluding waffle products), pre-packaged proprietary chocolate, and assorted
factory bulk chocolate sold by the pound.
          5.4.2. Where a product of RMCF is the same or substantially similar to
a product of Cold Stone which is already sold by the Cold Stone Franchisee, the
Cold Stone Franchisee may retain the Cold Stone product already being sold and
is not required to sell such product of RMCF.

11



--------------------------------------------------------------------------------



 



     5.5 Confidentiality
          5.5.1. Obligations. Each party will at all times, both during the term
of this Agreement and thereafter, keep and hold all Confidential Information of
the other party in the strictest confidence, and will not use such Confidential
Information for any purpose, other than as may be reasonably necessary for the
performance of its duties pursuant to this Agreement, without the other party’s
prior written consent. Each party agrees:
               5.5.1.1.1. that it will not disclose to any third party or use
any Confidential Information disclosed to it by the other except as expressly
permitted in this Agreement; and
               5.5.1.1.2. that it will take all reasonable measures to maintain
the confidentiality of all Confidential Information of the other party in its
possession or control, which will in no event be less than the measures it uses
to maintain the confidentiality of its own information of similar importance.
          5.5.2. Exceptions. Notwithstanding the foregoing, each party may
disclose Confidential Information:
               5.5.2.1.1. to the extent required by a court of competent
jurisdiction or other governmental authority or otherwise as required by law; or
               5.5.2.1.2. on a “need-to-know” basis under an obligation of
confidentiality to its affiliates and to its and its affiliates’ authorized
agents, contractors, legal counsel, accountants, banks and other financing
sources and their advisors, provided such third party are bound by a similar
duty of confidentiality.
          5.5.3. Definitions and Limitations. For purposes of this Agreement,
Confidential Information shall include without limitation, all data, software,
processes, recipes, procedures, know-how, documents, concepts, designs,
improvements, inventions, materials, trade secrets and other information
(collectively, “Information”) with respect to or relating to party’s business,
business plans, marketing plans, financial information, products, personnel,
suppliers, vendors, customers, policies and operational methods and manuals. For
Cold Stone, Information shall include, without limitation, the formulation,
research and development, and/or the manufacture of ice cream, yogurt, sorbet
and other frozen dessert products, whether oral or written, whether textual,
graphic or machine-readable form, regardless of whether the Information is
marked or otherwise identified as “confidential”. For RMCF, Information shall
include, without limitation, the formulation, research and development, and/or
the manufacture of its chocolate and confection products, whether oral or
written, whether textual, graphic or machine-readable form, regardless of
whether the Information is marked or otherwise identified as “confidential”. The
parties agree that any information marked by one party as “Confidential” shall
be treated as such by the other party and shall be subject to the provisions of
this Section 5.5.
     Confidential Information does not include the following information:

12



--------------------------------------------------------------------------------



 



               5.5.3.1.1. information which is in the public domain when it is
received by or becomes known to the recipient party or which subsequently enters
the public domain through no fault of the recipient party (but only after it
enters the public domain);
               5.5.3.1.2. information which is already known to the recipient
party at the time of its disclosure to the recipient party by the disclosing
party and is not the subject of an obligation of confidence of any kind;
               5.5.3.1.3. information which is independently developed by the
recipient party without any use of or reference to the Confidential Information
of the disclosing party where such independent development can be established by
evidence that would be acceptable to a court of competent jurisdiction; and
               5.5.3.1.4. information which is received by the recipient party
in good faith without an obligation of confidence of any kind from a third party
who the recipient party had no reason to believe was not lawfully in possession
of such information free of any obligation of confidence of any kind, but only
until the recipient party subsequently comes to have reason to believe that such
information was subject to an obligation of confidence of any kind when
originally received.
          5.5.4. Remedies for Breach of Confidentiality Obligations. Each party
acknowledges that its failure to comply with the provisions of this section may
cause irreparable harm to the other party which cannot be adequately compensated
for in damages, and accordingly acknowledges that the other party may be
entitled to obtain, in addition to any other remedies available to it,
interlocutory and permanent injunctive relief to restrain any anticipated,
present or continuing breach of this Section.
          5.5.5. Return of Confidential Information. Upon the termination of
this Agreement, each party will return to the other all Confidential Information
of the other which is then in its possession or control, and will remove all
digital representations thereof in any form from all electronic storage media in
its possession or under its control. Cold Stone also agrees to make reasonable
efforts to require its Cold Stone Franchisees to return all Confidential
Information of the other which is then in their possession or control, and to
remove all digital representations thereof in any form from all electronic
storage media in their possession or under their control.
     5.6 Non-competition
     The parties agree that they will not authorize or permit a competitor of
either party, to operate or otherwise sell their products at any Co-Branded
Store during the Term of this Agreement. Cold Stone will use its best efforts to
ensure that its Cold Stone Franchisees do not during the Term, except with the
RMCF’s prior written consent, directly or indirectly, carry on, license,
franchise, or be engaged, employed or interested in or advise any business which
may be considered a competitor of RMCF.

13



--------------------------------------------------------------------------------



 



6. ADVERTISING
     6.1 Advertising and Marketing Materials Prepared by Cold Stone
     Any advertising or marketing materials prepared by Cold Stone or Cold Stone
Franchisees that contains the Marks of RMCF must be approved in writing by RMCF
prior to such use, with such approval not to be unreasonably withheld or unduly
delayed. Cold Stone will use its best efforts to monitor its respective Cold
Stone Franchisees to ensure compliance with this Section. Any grand opening cost
for the opening of a Co-Branded Store shall be borne by the Cold Stone
Franchisee.
     6.2 Advertising and Marketing by Cold Stone Franchisees
     RMCF shall include the Cold Stone Franchisees in all relevant marketing
plans and promotions for the Services; provided, however: (1) Cold Stone
Franchisees will have to pay the published charges for the production or
printing of any advertising and marketing materials; and (2) Cold Stone
Franchisees may not have access to, or may not necessarily directly benefit
from, marketing plans and promotions paid for by the RMCF marketing fund for its
standard store franchisees. RMCF may send such advertising and marketing
materials directly to the Cold Stone Franchisees, with a copy to Cold Stone, and
may collect related charges for the production or printing of materials and
promotions directly from Cold Stone Franchisees. The parties will endeavor to
reconcile their marketing calendars with respect to the Co-Branded Stores as
soon as practicable after the Commencement Date.
     6.3 Promotions Conflict
     Each party will use their best efforts to ensure that a Cold Stone
Franchisee will only participate in promotions of RMCF that relate to the RMCF
products served at a Co-Branded Store. Both parties shall also endeavor to
incorporate both of their respective primary promotional calendars at a
Co-Branded Store from time to time. However, in the event of a conflict of
promotional calendars, the parties agree that the Cold Stone Franchisee will not
be required to follow any promotions of RMCF that conflict with similar or
conflicting promotions of Cold Stone.
7. ROYALTY PAYMENTS; SALES REPORTS
     7.1 Royalties
In return for the ongoing rights and privileges granted in this Agreement, Cold
Stone agrees to pay a (This material has been omitted pursuant to a request for
confidential treatment and such material has been filed separately with the
Commission.) royalty to RMCF on the “Net Sales” (as defined below) of RMCF
Products and RMCF-branded items sold at Co-Branded Stores. “Net Sales” shall
mean the total of all sales of RMCF Products and RMCF-branded items sold at each
Co-Branded Store, including catering, Internet and off-site sales, but excluding
(i) the amount of any state or local sales or use tax actually paid by
Franchisee, (ii) refunds or returns and (iii) the discounted portions of goods
sold, including but not limited to sales under coupon or promotion so long as
such discounts are not provided in exchange for any rights, goods or services.
Any payments based upon this Section shall be based upon amounts actually
collected from the Cold Stone Franchisees and Cold Stone will not be liable to
RMCF for royalties or other payments not actually collected from the Cold Stone
Franchisees. Notwithstanding the foregoing,

14



--------------------------------------------------------------------------------



 



Cold Stone agrees to use its best efforts to collect all amounts owed to it from
the Cold Stone Franchisees in connection with the Co-Branded Stores but will
have no liability to RMCF if such best efforts are unsuccessful in collecting
amounts owed. To the extent that Cold Stone collects some, but not all, of
royalties or other monies owed pursuant to the Franchise Agreement and Amendment
from its Cold Stone Franchisee, the amount collected will be split between Cold
Stone and RMCF proportionately based upon the total amount due to each party.
Payments shall be made pursuant to this Agreement as long as any Co-Branded
Store remains open for business. All payment amounts shall be made no later than
the fifteenth (15th) of each month for the previous month’s collected royalties
and fees.
     7.2 Franchise Fees.
          7.2.1. Converted Stores. In respect of Converted Stores, Cold Stone
will pay to RMCF an initial franchise fee of * within ten (10) days of receiving
such amount from the Cold Stone Franchisee.
          7.2.2. Greenfield Stores. In respect of Greenfield Stores, Cold Stone
will pay to RMCF an initial franchise fee as set forth below:
               7.2.2.1. If RMCF initially identified the franchisee and the
franchisee is then approved by Cold Stone as a Cold Stone Franchisee to open a
Greenfield Store, then Cold Stone will pay to RMCF * of the franchise fee it
collects from such franchisee within ten (10) days of receiving such amount from
the franchisee.
               7.2.2.2. If Cold Stone initially identified the franchisee and
the franchisee is approved by RMCF to open a Greenfield Store, then Cold Stone
will pay to RMCF * within ten (10) days of receiving such amount from the
franchisee.
     7.3 Royalty Relief
     Cold Stone may in its sole discretion, provide relief to its Cold Stone
Franchisee for the payment of royalties, advertising funds or other monies due
under the Franchise Agreement for the Cold Stone Business. Cold Stone may not
offer any such similar relief with respect to the RMCF Business without the
prior written consent of RMCF.
     7.4 Transfer of Funds
     Each party agrees to cooperate fully and comply with any system implemented
by the other party for the transfer of funds directly from each other’s bank
account, including the execution of any pre-authorized payment forms required by
either party or their respective bankers, from time to time.
     7.5 Amounts Exclusive of Taxes
     Any and all amounts expressed as being payable pursuant to this Agreement
are exclusive of any applicable taxes.
     7.6 Currency
     All dollar amounts referred to in this Agreement or to be calculated
pursuant to the terms hereof are in U.S. funds.
 

*   This material has been omitted pursuant to a request for confidential
treatment and such material has been filed separately with the Commission.

15



--------------------------------------------------------------------------------



 



     7.7 Sales Reports
     Cold Stone will provide RMCF with sales reports for each Co-Branded Store
containing the information set forth in Schedule C (the “Sales Reports”). Each
Sales Report will cover a period of one week (i.e. seven (7) consecutive days)
and will be delivered within four (4) business days following the end of Cold
Stone’s normal sales reporting week. The parties may from time to time, by
mutual written agreement, alter the form of the Sales Reports. Cold Stone will
use best efforts to ensure the accuracy of the Sales Reports and will co-operate
with RMCF in the event of an investigation or audit with respect to the Sales
Reports. RMCF may, following at least two (2) days prior written notice, not
more than one (1) time during each six (6) month period, cause an audit to be
made of the applicable records and books of Cold Stone (and if reasonably
necessary, its Cold Stone Franchisees) and prompt adjustment shall be made by
Cold Stone to compensate for any errors or omission disclosed by such audit. The
audit shall be conducted at the expense of RMCF performing such audit and by one
of the major certified public accountancy firms; provided, however, that where
any such audit reveals an error in excess of five percent (5%) below the amount
actually owed, the entire cost of the audit shall be borne by Cold Stone.
          7.7.1. Without limiting the generality of the foregoing, Cold Stone
agrees to keep complete books and records reasonably necessary for the purpose
of allowing RMCF to confirm the amount of royalties or other fees billed or
collected by Cold Stone for a period of time as required by law.
     7.8 Sharing of Sales
     Cold Stone may share with its general franchisee community sales
information relating to the sale of the RMCF products at the Premises operated
by its Cold Stone Franchisee, provided such information:
          7.8.1. Is presented in an anonymous fashion which does not identify
the sites from which the sales information is derived;
          7.8.2. Is an average of sales information at not less than five
(5) locations;
          7.8.3. Is gross sales information only and does not include product
mix information;
          7.8.4. Is disclosed in such a way as to not violate any local, state
or federal law, including but not limited to the Federal Trade Commission’s
Rule Governing Franchise Disclosure Documents; and
          7.8.5. Does not constitute material non-public information pursuant to
applicable securities law.
     7.9 Indemnification for Sharing of Sales
     Cold Stone will indemnify RMCF in respect of all claims that may be brought
by current, future and potential franchisees in connection with the
dissemination and sharing of such sales information pursuant to the terms of
Section 12.2 herein.

16



--------------------------------------------------------------------------------



 



8. TRANSFER
     8.1 Master License Agreement
     Neither party may transfer, assign or sub-license this Agreement, or any of
its rights and obligations hereunder to an unaffiliated third party (each a
“Transfer”) without the prior written consent of the other party, which consent
may not be unreasonably or unduly withheld. Notwithstanding the foregoing, a
Transfer does not require consent where such transfer forms part of the sale of
all, or substantially all, of the transferor’s assets or business; however,
transferor shall provide notice to the other party immediately upon such
Transfer occurring. For clarity, a transfer to an Affiliate shall not require
consent but the transferring party shall give the other party notice upon
completion of the transfer to an Affiliate.
     8.2 Co-Branded Store
     The parties agree that any request by a Cold Stone Franchisee to transfer
his/her Co- Branded Store shall be subject to the transfer process utilized by
Cold Stone, with written notice forwarded to RMCF as soon after receipt of such
notice from the Cold Stone Franchisee as practicable, but in any event prior to
the proposed date of the transfer.
9. DEFAULT AND TERMINATION
     9.1 Events of Default
     Either party has the right to terminate this Agreement, without prejudice
to any other legal right or remedy, if the other party is in material default of
its obligations hereunder and fails to rectify the default to the reasonable
satisfaction of the non-defaulting party within forty-five (45) days of receipt
of written notice from the non-defaulting party detailing the default (in the
case of a monetary default pursuant to Section 9.1.1, within fifteen (15) days).
Default shall include, without limitation:
          9.1.1. 9.1.1 Failure to pay any amounts due hereunder;
          9.1.2. the party ceases to carry on business, or takes any action to
liquidate its assets; makes a general assignment for the benefit of creditors or
a bulk sale of its assets; is the subject of any proceeding under any law
relating to insolvency or bankruptcy;
          9.1.3. stops making payments in the usual course of business;
          9.1.4. if there is Transfer of this Agreement in violation of
Section 8;
          9.1.5. a criminal act or act of moral turpitude committed by a senior
level employee of one party during their employment or a public spokesperson
associated with one party during the terms of association that materially
adversely affects the other party’s System’s reputation, its intellectual
property, the good will associated therewith, or its financial condition;
          9.1.6. failure of the other party to comply with the covenants in
Sections 5.5 and 5.6;
          9.1.7. if any party knowingly submits any false reports or statements;

17



--------------------------------------------------------------------------------



 



          9.1.8. if any party defaults in paying any monies due to a third party
for which the other party is or may become liable;
          9.1.9. the habitual failure by Cold Stone to use its best efforts to
enforce the operational standards of the RMCF Business, including, but not
limited to, Cold Stone’s failure to terminate a Cold Stone Franchisee’s rights
under an Amendment at RMCF’s reasonable request, following a Cold Stone
Franchisee’s default and failure to cure such default, if curable, under the
Amendment; or
          9.1.10. if any party understates any payment due to the other by three
percent (3%) or more.
     9.2 Notwithstanding the foregoing, the parties agree to extend the cure
periods referred to above, for a reasonable period of time, if the defaulting
party is in the process of diligently rectifying such default and through no
fault of its own, the default was not cured during such period.
     9.3 The parties agree that Sections 9.1.2 and 9.1.4 will have no cure
period and shall be subject to an immediate right of termination upon notice by
the non-defaulting party.
     9.4 “Cure” for purpose of Section 9.1.5 is defined as dissociation from the
employee or spokesperson in question and/or otherwise addressing by way of
public statement the impropriety of the alleged act.
10. DISPUTE RESOLUTION
     10.1 Store Level Operational Dispute Resolution Process
     If a Dispute arises during the term of this Agreement between the parties
concerning the manner in which to resolve a perceived operational default by a
Cold Stone Franchisee, the parties will in good faith attempt to resolve such
Dispute promptly and in an amicable manner. If a Dispute arises which is not
resolved by the operational personnel involved, the Dispute Resolution Committee
will be notified by either party. The Dispute Resolution Committee will meet,
which meeting may be held telephonically, within ten (10) calendar days of
receipt of notice of a Dispute. If the Dispute Resolution Committee cannot
resolve the Dispute within ten (10) calendar days after meeting, the dispute
will be submitted to a limited arbitration hearing before a neutral third party
arbitrator mutually agreed to by the parties with expertise in restaurant
operations. If the parties cannot agree to an arbitrator within three (3) days,
then each party will appoint an arbitrator, who together will appoint a third
arbitrator, who will preside over the arbitration between the parties. The
parties agree that very limited evidence may be presented and no discovery will
be permitted to resolve a Dispute pursuant to this Section 10.1. Notwithstanding
this Section 10.1, either party retains the right to seek injunctive relief
before the Federal Courts of the United States where the other party’s United
States headquarters is located if the alleged default is not compensable by
monetary damages and/or may cause immediate irreparable harm to the party
seeking such relief. In the event the Dispute involves a default of the
Franchise Agreement or Amendment, the parties agree that the arbitrator has the
jurisdiction to award any available remedies under the Franchise Agreement,
including but not limited to compelling Cold Stone to terminate the Amendment
and de-identify the Co-Branded Store. The arbitrator may also award the
prevailing party its reasonable fees and costs. The non- prevailing party may
not consider the Dispute as an event of default pursuant to Section 9.1.

18



--------------------------------------------------------------------------------



 



11. REPRESENTATIONS AND WARRANTIES
     11.1 Cold Stone Representations, Warranties and Covenants
          Cold Stone represents, warrants and covenants to RMCF as follows and
acknowledges that RMCF has relied upon the completeness and accuracy of such
representations, warranties and covenants in entering into this Agreement:
          11.1.1. it has the corporate capacity to enter into this Agreement and
to perform each of its obligations hereunder;
          11.1.2. it has duly authorized, executed and delivered this Agreement
and this Agreement constitutes a legally valid and binding obligation of it
enforceable against it in accordance with its terms except as such enforcement
may be limited by applicable bankruptcy, insolvency and other laws of general
application affecting the enforcement of creditors’ rights and subject to
general equitable principles;
          11.1.3. its performance of this Agreement will comply with and will
neither contravene, breach nor infringe any laws or regulations applicable in
the U.S.;
          11.1.4. it has secured or will secure all consents required from the
owners (or lessors, as applicable) of the Premises to permit the RMCF Business
to be conducted in the Premises;
          11.1.5. it will not issue a press release or make any other form of
public announcement about any business relationship contemplated by this
Agreement without the express prior written consent of RMCF, which consent may
not he unreasonably withheld;
          11.1.6. it has been engaged in the operation of retail stores for
substantially in excess of two (2) years and anticipates that its incremental
revenue attributable to its operation of the Co-Branded Stores pursuant hereto
is likely to represent twenty percent (20%) or less of the aggregate revenues of
Cold Stone during the first twelve (12) months of the Term of this Agreement
(the purpose of such representation being to provide RMCF with the information
to determine whether the arrangement provided for herein is an exempt
“fractional franchise” within the meaning of franchise disclosure or
registration laws or regulations under federal law and the laws of the several
states).
          11.1.7. its UFDD is accurate and does not contain any material
omissions and, as used during the Term to disclose to Cold Stone Franchisees
considering the development or conversion of a Co-Branded Store, will be and
remain accurate and not contain any material omissions;
          11.1.8. it is and will be the legal and beneficial owner or authorized
licensor of all Cold Stone Intellectual Property Rights in the Cold Stone Marks;

19



--------------------------------------------------------------------------------



 



          11.1.9 it will not infringe upon any of the Intellectual Property
Rights of the other party or its Affiliates or of any person or otherwise
infringe, interfere with, breach, contravene, harm or damage any other rights
(including any personality, confidentiality, privacy, equitable or statutory
rights whatsoever) of any person in the performance of its obligations under
this Agreement; and
          11.1.10 it has not and will not grant any rights or licenses or enter
into any agreement or understanding that would conflict with Cold Stone’s
obligations or RMCF’s rights under this Agreement.
     11.2 RMCF Representations, Warranties and Covenants
     RMCF represents, warrants and covenants to Cold Stone as follows and
acknowledges that Cold Stone has relied upon the completeness and accuracy of
such representations, warranties and covenants in entering into this Agreement:
          11.2.1 it has the corporate capacity to enter into this Agreement and
to perform each of its obligations hereunder;
          11.2.2 its UFDD is accurate and does not contain any material
omissions and, as used during the Term to disclose to Cold Stone Franchisees
considering the development or conversion of a Co-Branded Store, will be and
remain accurate and not contain any material omissions;
          11.2.3 the information regarding RMCF provided to Cold Stone for
preparation of its Exhibit W to its UFDD is accurate and does not contain any
material omissions;
          11.2.4 it has duly authorized, executed and delivered this Agreement
and this Agreement constitutes a legally valid and binding obligation of it
enforceable against it in accordance with its terms except as such enforcement
may be limited by applicable bankruptcy, insolvency and other laws of general
application affecting the enforcement of creditors’ rights and subject to
general equitable principles;
          11.2.5 it is and will be the legal and beneficial owner or authorized
licensor of all RMCF Intellectual Property Rights in the RMCF Marks free and
clear of all liens, charges and encumbrances to the extent that the same may
restrict or limit the ability of RMCF to perform its obligations or of Cold
Stone to exercise its rights under this Agreement and RMCF has the full power
and authority to grant the rights and perform the obligations herein
contemplated without the consent of any other person;
          11.2.6 the RMCF Marks and its use by Cold Stone as permitted herein
does not and will not infringe on any Intellectual Property Rights whatsoever of
any person and is not and will not: (a) be libelous, slanderous, defamatory,
obscene, pornographic, abusive, or otherwise offensive, objectionable or
unlawful; (b) give rise to civil liability; (c) constitute or encourage conduct
that would constitute a criminal offense; or (d) otherwise fail to comply with
any applicable laws, rules, regulations or court orders;

20



--------------------------------------------------------------------------------



 



          11.2.7 it will not infringe upon any of the Intellectual Property
Rights of the other party or its Affiliates or of any person or otherwise
infringe, interfere with, breach, contravene, harm or damage any other rights
(including any personality, confidentiality, privacy, equitable or statutory
rights whatsoever) of any person in the performance of its obligations under
this Agreement;
          11.2.8 it has not and will not grant any rights or licenses or enter
into any agreement or understanding that would conflict with RCMF’s obligations
or Cold Stone’s rights under this Agreement;
          11.2.9 its performance of this Agreement (including without limitation
the granting of all rights by RMCF to Cold Stone herein) will comply with and
will neither contravene, breach nor infringe any laws or regulations applicable
in the U.S;
          11.2.10 it will not issue a press release or make any other form of
public announcement about any business relationship contemplated by this
Agreement without the express prior written consent of Cold Stone, which consent
may not be unreasonably withheld; and
          11.2.11 RMCF has been engaged in the operation of retail stores for
substantially in excess of two (2) years and anticipates that its incremental
revenue attributable to its operation of the Co-Branded Stores pursuant hereto
is likely to represent twenty percent (20%) or less of the aggregate revenues of
RMCF during the first twelve (12) months of the Term of this Agreement (the
purpose of such representation being to provide Cold Stone with the information
to determine whether the arrangement provided for herein is an exempt
“fractional franchise” within the meaning of franchise disclosure or
registration laws or regulations under federal law and the laws of the several
states).
     11.3 Survival of Representations, Warranties and Covenants.
     The parties agree that the representations, warranties and covenants
contained in subsections 11.1.3 through 11.1.5 and 11.1.7 through 11.1.10
inclusive, 11.2.2, 11.2.3, 11.2.5 through 11.2.10 inclusive herein are
continuous covenants and shall apply throughout the Term of this agreement and
for a period of one (1) year after a claim could have been validly brought in
connection with any breach or misrepresentation of said representation,
warranty, or covenant.
     11.4 Limited Warranties
          11.4.1 THE FOREGOING WARRANTIES ARE EXCLUSIVE AND ARE GIVEN AND
ACCEPTED IN LIEU OF ANY AND ALL OTHER REPRESENTATIONS, WARRANTIES, COVENANTS AND
CONDITIONS, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY OTHER IMPLIED
WARRANTIES OF MERCHANTABLE QUALITY, ANY IMPLIED WARRANTIES OF FITNESS FOR A
PARTICULAR PURPOSE AND ANY IMPLIED WARRANTIES ARISING FROM COURSE OF DEALING OR
COURSE OF PERFORMANCE.

21



--------------------------------------------------------------------------------



 



12 MISCELLANEOUS
     12.1 Legal Relationship
          12.1.1 Except as expressly provided in this Agreement, each party is
an independent contractor, neither party shall be considered to be the agent,
representative, master or servant of any other party hereto for any purpose
whatsoever, and neither party has any authority to enter into any contract,
assume any obligations or to give any warranties or representations on behalf of
any other party hereto. Nothing in this Agreement shall be construed to create a
relationship of partners, joint venturers, fiduciaries, or any other similar
relationship among the parties.
     12.2 Indemnification
          12.2.1 Notwithstanding any other provision hereof, each party agrees
to defend, indemnify and hold the other party and its affiliates and their
respective directors, shareholders, officers, employees and agents harmless from
and against all claims, investigations, lawsuits, demands, allegations,
governmental actions, losses, costs, damages, expenses and liabilities
(including reasonable legal fees) which may be suffered or incurred by such
party arising out of or as a result of or relating in any manner whatsoever to
any breach or non-performance of any term of this Agreement (including without
limitation any representations, warranties and covenants contained in
Sections 11.1 and 11.2) or any injury to persons (including injuries resulting
in death) or loss of or damage to property of others which may be or be alleged
to be caused by or suffered as a result of or in connection with the performance
by such party or any of its employees or permitted contractors of all or any
part of such party’s obligations under this Agreement.
     12.3 Limitation of Liability
     EXCEPT FOR THE LIABILITY OF RMCF TO COLD STONE FOR BREACHES OF SECTION
11.2.6 OR THE LIABILITY OF EITHER PARTY FOR BREACH OF SECTIONS 2.1, 5.5, 5.6 AND
8, HEREOF, OR BASED EXCLUSIVELY UPON WILLFUL MISCONDUCT OR INTENTIONAL FRAUD OF
A PARTY TOWARDS THE OTHER, WHICH IN ALL CASES WILL BE UNLIMITED, THE LIABILITY
OF EACH PARTY TO THE OTHER PARTY IN RELATION TO THIS AGREEMENT WILL IN ALL
CIRCUMSTANCES BE LIMITED TO DIRECT DAMAGES AND NEITHER PARTY WILL BE LIABLE FOR
ANY SPECIAL, CONSEQUENTIAL, INDIRECT, INCIDENTAL, EXEMPLARY OR PUNITIVE DAMAGES
OR LOSS OF PROFIT, WHETHER IN CONTRACT, TORT OR OTHERWISE RESULTING FROM ANY
CAUSE OF ACTION WHATSOEVER, INCLUDING NEGLIGENCE, GROSS NEGLIGENCE, NEGLIGENT
MISREPRESENTATION AND/OR FUNDAMENTAL BREACH OR OTHER THEORY OF LAW, THE
LIMITATIONS DESCRIBED IN THIS SECTION 12.3 SHALL NOT APPLY TO ANY REQUEST FOR
INDEMNIFICATION RAISED PURSUANT TO SECTION 12.2 OF THIS AGREEMENT,
     12.4 Waiver and Severability
     No waiver hereunder may be granted except by a written instrument signed by
RMCF and/or Cold Stone, as the case may be. No waiver shall be inferred from or
implied by any failure to act or delay in acting by a party in respect of any
default, breach, nonobservance or by anything done or omitted to be done by
another party. The waiver by a party of any

22



--------------------------------------------------------------------------------



 



default, breach or noncompliance under this Agreement shall not operate as a
waiver of the party rights under this Agreement in respect of any continuing or
subsequent default, breach or noncompliance (whether the same or of any other
nature). Any provision of this Agreement which is invalid or unenforceable will
be ineffective to the extent of such invalidity or unenforceability and will be
severed from the balance of this Agreement, all without affecting the remaining
provisions of this Agreement. In the event that any portion of this Agreement
will have been so determined to be or become invalid or unenforceable (the
“Offending Portion”), the Parties will negotiate in good faith such changes to
this Agreement as will best preserve for the Parties the benefits and
obligations of such Offending Portion.
     12.5 Force Majeure
          12.5.1 Unless continuing or anticipated to continue for a period of
thirty (30) days, no delay or failure to perform on the part of either party
will be considered a breach of this Agreement if such delay or failure to
perform is shown to be due to any event or cause beyond the reasonable control
of the party failing to perform, including without limitation, strikes, riots,
civil disturbances, actions or inactions concerning governmental authorities,
epidemics, wars, embargoes, severe weather, fire, earthquakes or acts of God or
of the public enemy, power failure or failure of the internet, provided that the
party failing to perform:
          12.5.2 notifies the other party in writing as soon as it becomes aware
of the fact and nature of the delay; and
          12.5.3 establishes and implements a work-around plan for the delay
which minimizes disruptions to the other party and to the Cold Stone Franchisees
resulting from the delay or failure to perform.
     12.6 Binding Effect
     This Agreement will enure to the benefit of, and be binding upon, the
parties hereto and their respective heirs, executors, administrators, successors
and permitted assigns.
     12.7 Applicable Law
     This Agreement will be construed in accordance with and governed by the
laws of Delaware. The parties agree that each shall be required to file any
lawsuit permitted by this Agreement or file any demand for arbitration permitted
by this Agreement in the venue of the other (e.g. Cold Stone will be required to
file any claims against RMCF in the District of Colorado and RMCF will be
required to file any claims against Cold Stone in the District of Arizona.) Each
of the parties hereby waives the right to trial by jury of any such suit, action
or proceeding and hereby waives any right, claim or entitlement to any punitive
or exemplary damages whatsoever.
     12.8 Insurance
          12.8.1 Cold Stone will require its Cold Stone Franchisees to add RMCF
(and any other affiliates, parents, subsidiaries or other related parties of
RMCF as it may reasonably require), as additional insureds under all insurance
policies required by Cold

23



--------------------------------------------------------------------------------



 



Stone in conjunction with the operation of the Cold Stone Business and to add
additional policies or increase the policy limits of those policies as to
satisfy RMCF’s standard requirements. Upon request, Cold Stone will provide RMCF
with proof of its inclusion as an additional insured as to each Co-Branded
Store.
     12.9 Reasonable Cooperation and Assistance
          12.9.1 Each party will, at its expense, provide the other party with
reasonable cooperation and assistance in relation to the matters under this
Agreement. Each party to this Agreement will, at the request of the other party
and without charge (provided that the cost to the providing party is reasonable
under the circumstances), execute and deliver all such further instruments and
documents and take such further actions as may be reasonably requested to
further confirm, carry out and otherwise accomplish the intent and purpose of
this Agreement. Wherever consent or approval is required pursuant to any term of
this Agreement, unless provided for to the contrary, such consent or approval
shall not be unreasonably withheld or unduly delayed.
     12.10 Survival
          12.10.1 The termination of this Agreement will not affect or prejudice
any rights or obligations which have accrued or arisen under this Agreement or
such part thereof prior to the time of termination and those rights and
obligations will survive the termination of this Agreement or part thereof.
Notwithstanding any other provision of this Agreement, Sections 5.5 and 12.2 and
all other provisions of this Agreement necessary to give effect thereto will
survive the termination of all or any part of this Agreement.
     12.11 Notice
          12.11.1 All written notices and reports permitted or required to be
delivered by the provisions of this Agreement shall be deemed so delivered on
the earlier of: (a) the time delivered by hand; (b) two (2) business days after
placement with a commercial courier service; for express delivery; (c) with
regard to Cold Stone, ten (10) days after placement in the United States Mail by
Registered or Certified Mail, Return Receipt Requested, postage prepaid and
addressed to the other party at the respective address listed below; or (d) the
date of actual receipt by a party with regard to any of the foregoing delivery
methods.
          12.11.2 For purposes of this Agreement, the parties agree that notice
to Cold Stone shall be addressed as follows:
Kahala Franchise Corp.
9311 E Via de Ventura
Scottsdale, AZ 85258
Attn: General Counsel

24



--------------------------------------------------------------------------------



 



With a copy to:
Kahala Franchise Corp.
9311 E Via de Ventura
Scottsdale, AZ 85258
Attn: Brand President of Cold Stone Creamery
And to RMCF shall be addressed as:
Rocky Mountain Chocolate Factory, Inc.
265 Turner Drive
Durango, CO 81303
Attn: Chief Operating Officer
With a copy to:
Rocky Mountain Chocolate Factory, Inc.
265 Turner Drive
Durango, CO 81303
Attn: Chief Executive Officer
The parties may change these addresses from time to time upon written notice to
the other.
     12.12 Entire Agreement
     This Agreement and any schedules are the entire agreement between the
parties, and supersedes all previous agreements and understandings between the
parties, relating to the subject matter hereof. There are no conditions,
representations, warranties or other agreements between the parties in
connection with the subject matter of this Agreement, whether oral or written,
express or implied, statutory or otherwise, except as specifically set out in
this Agreement.
     12.13 Test Stores
     Notwithstanding any Section in this Agreement to the contrary, the parties
agree that the test stores opened pursuant to that Test License Agreement
between Cold Stone and RMCF dated April 4, 2009 will be governed by their
respective test agreements and will not be subject to this Agreement unless and
until the test agreement regarding these locations expire and the Cold Stone
Franchisees at these locations execute an Amendment (where such locations are
franchised) and at such time, these locations will be governed by the terms of
this Agreement and the Amendment. In the event such locations are not franchised
but are operated by either party, or by an Affiliate of either party, the
parties shall at the expiration of the respective test agreement for such
location confirm in writing their intention that such location be governed by
this Agreement.
     12.14 Receipt of Disclosure
     Each party acknowledges receipt of a copy of the other party’s UFDD, at
least fourteen (14) days prior to execution of this Agreement or payment of any
consideration.

25



--------------------------------------------------------------------------------



 



     12.15 Joint and Several
     If two or more individuals, corporations, partnerships or other entities
(or any combination of two or more thereof) shall sign or be subject to the
terms and conditions of this Agreement, the liability of each of them under this
Agreement shall be deemed to be joint and several.
     12.16 Limited Right of Set-Off
     Except to the extent of the payments between the parties pursuant to
Sections 3.5.2 and 7 of this Agreement, there shall be no right of set-off.
     12.17 Counterparts
     This Agreement may be executed by any party in one or more counterparts and
when each party has executed at least one counterpart, each of such counterparts
shall be deemed to be an original, and all such counterparts taken together
shall constitute one and the same Agreement.
     12.18 Legal Counsel
     The parties acknowledge that their respective legal counsel have reviewed
and participated in settling the terms of this Agreement, and that any rule of
construction to the effect that any ambiguity is to be resolved against the
drafting party will not be applicable in the interpretation of this Agreement.
     12.19 Remedies Cumulative
     Notwithstanding any other provision of this Agreement, and unless otherwise
expressly stated herein, all rights and remedies of any party under this
Agreement are in addition to such party’s other rights and remedies and are
cumulative, not alternative.
     12.20 Amendment and Supplement
     This Agreement, including each schedule to this Agreement, may not be
amended or supplemented except by mutual written agreement of both parties. Any
such agreement will expressly state that it is intended to amend or supplement,
as the case may be, this Agreement.
     12.21 Execution of Agreement
     This Agreement may be executed in counterparts, each of which when executed
and delivered shall be deemed an original, and such counterparts together shall
constitute one and the same instrument.
     12.22 Time of Essence
      Time will be of the essence of this Agreement in all respects.

26



--------------------------------------------------------------------------------



 



     BY SIGNING BELOW, the Parties agree to be bound by the terms of this
Agreement as of the date of this Agreement first Above mentioned.

                      ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.    
 
                    Per:   /s/ Bryan J. Merryman                  
 
      Name:   Bryan J. Merryman    
 
      Title:   Chief Operating Officer    
 
                    (I have authority to bind the corporation)    
 
                    KAHALA FRANCHISE CORP.    
 
                    Per:   /s/ Michael Reagan                  
 
      Name:   Michael Reagan    
 
      Title:   EVP & General Council    
 
                    (I have authority to bind the corporation)    

27



--------------------------------------------------------------------------------



 



Schedule A
List of Pre-Approved locations for Co-Branded Stores
(This material has been omitted pursuant to a request for confidential treatment
and such
material has been filed separately with the Commission.)

 



--------------------------------------------------------------------------------



 



Schedule B
Amendment to Cold Stone Franchise Agreement
(This material has been omitted pursuant to a request for confidential treatment
and such
material has been filed separately with the Commission.)

 



--------------------------------------------------------------------------------



 



Schedule C
Sales Reports
Sales Reports to RMCF:
     RMCF Products and RMCF-branded items:
Gross RMCF Sales
Net RMCF Sales
     Cold Stone Products:
Cold Stone Sales
Cold Stone Prior Year Sales

 